Order, as resettled, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of granting the plaintiff summary judgment for the amount due upon the instruments in question, with interest from their dates of maturity respectively, the attorney’s fees being deemed waived. The defendant presented no proof sufficient to entitle him to defend *899this action within rule 113 of the Rules of Civil Practice. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.